Exhibit 99.1 Contact: Jay Bullock Chief Financial Officer ARGO GROUP ANNOUNCES 2 Book value per share up 14.2 percent over the prior 12 months as the company maintains a disciplined approach to the competitive market, pursues product/geographic diversification, and actively manages capital. HAMILTON, Bermuda (Nov. 2, 2010) – Argo Group International Holdings, Ltd. (NasdaqGS: AGII), an international underwriter of specialty insurance and reinsurance products, today announced financial results for the three and nine months ended Sept. 30, 2010. Highlights for the three months ended Sept. 30, 2010: · Total revenue was $333.3 million versus $380.5 million in the third quarter of 2009; · Net income was $23.0 million or $0.77 per diluted share, compared to $27.6 million or $0.89 per diluted share for the three months ended Sept. 30, 2009; · Net pre-tax operating income, or pre-tax income before net realized investment gains and losses and foreign currency exchange gains and losses, was $25.7 million versus $31.7 million in the third quarter of 2009; · Net after-tax operating income per diluted share was $0.69 versus $0.82 per diluted share in the year-ago quarter; · Book value per share (BVPS) increased to an all-time high of $58.30 at Sept.30, 2010, up 6.5 percent from June 30, 2010, and 14.2 percent from Sept. 30, 2009. Highlights for the nine months ended Sept. 30, 2010: · Total revenue was $1.1 billion compared to $1.2 billion for the first nine months of 2009; · Net income was $69.8 million or $2.31 per diluted share versus $76.5 million or $2.48 per diluted share for the nine months ended Sept. 30, 2009; · Net pre-tax operating income, or pre-tax income before net realized investment gains and losses, foreign currency exchange gains and losses and an intangible asset impairment charge, was $56.5 million versus $125.4 million for the same nine-month period of 2009; · Net after-tax operating income per diluted share was $1.49 versus $3.26 per diluted share for the nine months ended Sept. 30, 2009. Argo House T 110 Pitts Bay Road
